Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on January 28, 2021.
Claims 2-5 are canceled.
Claim 1, 6-10, 12, 14-15, and 17-19 are amended.
Claims 1 and 6-19 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knauf et al. (US Pub. No. 2016/0176143 A1, herein, Knauf).
Regarding claim 1, Knauf discloses a method of printing a blank (100 – Fig. 1) for forming a container (500 – Fig. 5), comprising the steps of: 
providing a blank (100) having first (105) and second (103) opposite surfaces, where the first surface has at least one attachment region (111, 113) for receiving an adhesive (“the adhesive 115 may be applied onto…and/or the paperboard substrate 105” – Para [0034]) and for attachment to the second surface at a corresponding attachment region (other edge of 111,113) during assembly of a container (Para [0067]), wherein the first blank surface has a surface tension in a predetermined range between 34 dynes/cm and 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (“secured to the paperboard substrate 105 with adhesive 115” – Para [0022] and [0051]); 
Applying a main substance onto at least the first blank surface (105) to obtain at least one printed surface (505 – Fig. 5), the main substance being an ink (“ink-printed aesthetics” – Para [0071]); and 
treating (“corona and/or flame treatment”) the attachment region of the first blank surface (“the surface of the second layer 105 that contacts the adhesive”) to maintain a surface tension in the predetermined range (“increase or raise the surface energy”) by applying an auxiliary substance being an ink, a varnish, a lacquer, or a combination thereof (“coated with one or more waxes”) to the attachment region of the first blank surface (Para [0048]).

Regarding claim 7, Knauf discloses the method as recited above, wherein the auxiliary substance is applied over discontinuous areas of the attachment region of the first blank surface (“partially coated” – Para [0048]).

Regarding claim 8, Knauf discloses the method as recited above, wherein the auxiliary substance is applied in a regular distribution on the attachment region of the first blank surface (Para [0048]).

Regarding claim 12, Knauf discloses a blank (100 – Fig. 1) for forming a container (500 – Fig. 5), comprising: 
first (105) and second (103) opposite surfaces, where the first surface has at least one attachment region (111, 113) for receiving an adhesive (“the adhesive 115 may be applied onto…and/or the paperboard substrate 105” – Para [0034]) and for attachment to the second surface at a corresponding attachment region (other edge of 111, 113) during assembly of a container (Para [0067]); and 
a main substance applied on the first surface (105) to obtain a printed surface (505), the main substance being an ink (“ink-printed aesthetics” – Para [0071]), wherein before application of the main substance the first blank surface has a surface tension in a predetermined range between 34 dynes/cm and 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (“secured to the paperboard substrate 105 with adhesive 115” – Para [0022] and [0051]), and wherein the attachment region (“the surface of the second layer 105 that contacts the adhesive”) of the first blank surface is treated (“corona and/or flame treatment”) to maintain a surface tension within the predetermined range (“increase or raise the surface energy”) by applying an auxiliary substance being an ink, a varnish, a lacquer, or a combination thereof (“coated with one or more waxes”) to the attachment region of the first blank surface (Para [0048]).

Regarding claim 13, Knauf discloses the blank as recited above wherein the blank is a laminated blank comprising a base board (“paperboard”); and a laminate layer (“polymeric materials that may be used to coat the paperboard”), and wherein the laminate layer is the first surface (105, “on…both sides”) (Para [0048]).

Regarding claim 14, Knauf discloses a blank (100 – Fig. 1) for forming a container (500 – Fig. 5), comprising: 
first (105) and second (103), opposite surfaces, where the first surface has at least one attachment region (111, 113) for receiving an adhesive (“the adhesive 115 may be applied onto…and/or the paperboard substrate 105” – Para [0034]) and attachment to the second surface at a corresponding attachment region (other edge of 111, 113) (Para [0067]); and 
a main substance applied on the first surface (105) to obtain a printed surface (505), the main substance being an ink (“ink-printed aesthetics” – Para [0071]), wherein before application of the main substance the first blank surface has a surface tension in a predetermined range between 34 dynes/cm and 60 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]), suitable for application of the adhesive (115) (“secured to the paperboard substrate 105 with adhesive 115” – Para [0022] and [0051]), and wherein the attachment region (“the surface of the second layer 105 that contacts the adhesive”) of the first blank surface is treated (“corona and/or flame treatment”) to maintain a surface tension within the predetermined range (“increase or raise the surface energy”) by applying an auxiliary substance being an ink, a varnish, a lacquer, or a combination thereof (“coated with one or more waxes”) to the attachment region of the first blank surface (Para [0048]),
an adhesive (115) provided on the treated attachment region (“the surface of the second layer 105 that contacts the adhesive…subjected to corona and/or flame treatment” – Para [0050]), wherein the first and second blank surfaces overlap at the corresponding attachment regions with the adhesive provided therebetween (Para [0022] and [0067]).

Regarding claim 15, Knauf discloses a method of forming a container comprising the steps of: 
providing a blank (100) according to claim 12; 
providing the adhesive (115) to the treated attachment region (“the surface of the second layer 105 that contacts the adhesive…subjected to corona and/or flame treatment” – Para [0050]); 
folding (“folded”) the blank to form a container (500) such that the first and second blank surfaces overlap at the corresponding attachment regions with the adhesive therebetween (Para [0067], Fig. 5); and 
bonding the corresponding attachment regions together (“secured to one another, e.g., via heat sealing” – Para [0067]) with the adhesive.
Regarding claim 16, Knauf discloses the method as recited above, wherein the predetermined range is between 36 dynes/cm and 50 dynes/cm (“greater than about 35 dyne/cm” - Para [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 9-10, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knauf et al. (US Pub. No. 2016/0176143 A1, herein, Knauf).
Regarding claim 6, Knauf discloses the method as recited above.
Knauf does not expressly disclose that the auxiliary substance is applied simultaneously with the main substance.
Knauf does disclose that the first surface blank surface is “coated with one or more additional materials” (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance is applied simultaneously with the main substance since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Applying both substances simultaneously would save time during the manufacturing process.

Regarding claim 9, Knauf discloses the method as recited above, wherein the auxiliary substance is applied onto between 10% and 97% of the surface of the attachment region of the first blank surface (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance is applied onto between 10% and 97% of the surface of the attachment region of the first blank surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Knauf discloses the method as recited above, wherein the auxiliary substance comprises solid particles dispersed throughout a fluid (“coated with one or more additional materials”), the largest solid particle size comprised between 1 micrometer and 40 micrometers (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance comprises solid particles dispersed throughout a fluid, the largest solid particle size comprised between 1 micrometer and 40 micrometers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 17, Knauf discloses the method as recited above, where the auxiliary substance is applied onto between 15% and 85% of the surface of the attachment region of the first blank surface (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance is applied onto between 15% and 85% of the surface of the attachment region of the first blank surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, Knauf discloses the method as recited above, where the auxiliary substance is applied onto between 22% and 72% of the surface of the attachment region of the first blank surface (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance is applied onto between 22% and 72% of the surface of the attachment region of the first blank surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 19, Knauf discloses the method as recited above, wherein the auxiliary substance comprises solid particles dispersed throughout a fluid (“coated with one or more additional materials”), the largest solid particle size comprised between 4 micrometers and 35 micrometers (Para [0048]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant's claimed invention to modify the method disclosed by Knauf so that the auxiliary substance comprises solid particles dispersed throughout a fluid, the largest solid particle size comprised between 4 micrometers and 35 micrometers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knauf et al. (US Pub. No. 2016/0176143 A1, herein, Knauf) in view of Frazier et al. (US Patent No. 5,088,643, herein, Frazier).
Regarding claim 11, Knauf discloses the method as recited above,
Knauf does not expressly disclose a step of forming a plurality of score lines or perforations in the attachment regions of the at least one printed surface.
Frazier teaches forming a plurality of score lines or perforations in the attachment regions of the at least one printed surface (“paperboard is cut, scored and printed” – Col. 2, lns 64-66, Fig. 2).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Knauf with a step of forming a plurality of score lines or perforations in the . 

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Knauf teaches that adhesive (115) is provided between the shrinkable film (103) and the paperboard substrate (105) and thus is not provided on the surface of the paperboard substrate (105) (e.g., the claimed first surface) upon which the wax, clay, polyethylene or other coating is applied as is required by the amended independent claims. As a result, the wax, clay, polyethylene or other coating of Knauf is wholly irrelevant to the properties of the paperboard surface upon which the adhesive is applied. In other words, Knauf does not teach or suggest treating an attachment region for receiving an adhesive by applying an auxiliary substance comprising an ink, a varnish, a lacquer or a combination thereof.”
This is not persuasive for the following reasons:
Knauf discloses that the claim auxiliary substance (wax) may be coated “on…both sides” of the paperboard 105 (Para [0048]) and that the adhesive (115) is “applied onto…and/or the paperboard substrate 105” (Para [0034]). Therefore, examiner interprets Knauf to teach the claimed invention. Examiner further cites the disclosure of Knauf in order to clarify the rejection.
Examiner interprets Knauf to rejected dependent claim 15 for the same reasons as recited above.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731